DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 6, 2019. Claims 1-19 are presently pending and are presented for examination. 	

Drawings
The drawings are objected to because the lines and/or text within the drawings are of poor quality and/or are too thin.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is written like a claim rather than in narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites mono camera image and should recite “monocular camera image.”  
Appropriate correction is required.

Claim Interpretation
Examiner notes that the present specification includes the following definitions: 
a.	A key-frame is a fixed reference frame taken when GPS information is available; 
b.	A key-frame is a location on a timeline which marks the beginning or end of a transition; and
c.	A key-frame contains information that defines where a transition starts or stops.
 
	Examiner notes that the corresponding limitations are interpreted under BRI in view of the recited definitions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5, 11, and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

It is unclear how claims 5, 11, and 18 can recite GPS coordinates as WGS84 when WGS84 coordinates are, by definition, ECEF coordinates, and claim 1 requires converting between GPS coordinates and ECEF coordinates. In other words, how can there be a conversion between coordinates that are already defined as identical. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3, 9, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 3, 9, and 16 recites wherein the point cloud is three dimensional. By definition, point cloud data is three dimensional. Therefore, the limitation is not considered further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2020/0068345 (hereinafter, “Ondruska”). 


Regarding claim 1, Ondruska discloses a method of mapping and localization. comprising: 
reconstructing a point cloud based on VSLAM (see at least [0091]; point clouds may be created based on the VSLAM process); 
reconstructing a camera pose based on VSLAM (see at least [0079]-[0080] and [0084]; the relative position estimations such as the pose of a camera may be determined based on VSLAM); 
synchronizing the camera pose and a GPS timestamp at a first set of GPS coordinate points (see at least [0094]; each position is associated with a GPS timestamped data (i.e., coordinate points)); 
transforming the first set of GPS coordinate points corresponding to the GPS timestamp into a first set of ECEF coordinate points (see at least [0035]; this limitation and the other limitations which include translating between coordinate systems are not given patentable weight, because the coordinate systems are all considered equivalents to one another. Conversion between coordinate systems are not considered any differently than a conversion between, for example, milliliters and liters); 
determining a translation and a rotation between the camera pose and the first set of ECEF coordinate points (see at least [0074] and [0080]; the relative position difference between the real-time position estimates and the global pose are determined via translations and rotations measured between the camera pose and the global pose. The global pose comprises global coordinates which are considered equivalent to ECEF coordinate points); 
transforming the point cloud and the camera pose into a second set of ECEF coordinates based on the translation and the rotation (see at least [0074], [0080], and [0084]; the relative position difference between the real-time position estimates and the global pose are determined via translations and rotations measured between the camera pose and the global pose. The result of the translations and rotations may be considered the second set of coordinate information which is considered equivalent to any other coordinate system); 
transforming the point cloud and the camera pose into a second set of GPS coordinate points (see at least [0074] and [0080]; the relative position difference between the real-time position estimates and the global pose are determined via translations and rotations measured between the camera pose and the global pose. The result of the translations and rotations may be considered the second set of coordinate information which is considered equivalent to any other coordinate system); 
constructing a key-frame image, a key-frame timestamp and a key-frame GPS based on the second set of GPS coordinate points (see at least [0094]; the position and pose of, for example, a camera associated with a particular time and timestamp may be measured); and 
storing the second set of GPS coordinate points of the point cloud and the camera pose, the key-frame image, the key-frame timestamp and the key-frame GPS (see at least [0094]; the position and pose of, for example, a camera associated with a particular time and timestamp may be measured and may be stored).

Regarding claim 2, Ondruska discloses all of the limitations of claim 1. Additionally, Ondruska discloses further localizing based on the second set of GPS coordinate points (see at least [0074] and [0080]-[0081]; see at least [0074] and [0080]; the relative position difference between the real-time position estimates and the global pose are determined via translations and rotations measured between the camera pose and the global pose. The result of the translations and rotations may be considered the second set of coordinate information which is considered equivalent to any other coordinate system. The coordinate information is then sent to the server as a localization request).

Regarding claim 3, Ondruska discloses all of the limitations of claim 1. Additionally, Ondruska discloses wherein the point cloud is three dimensional (This limitation is not considered further limiting, because point clouds, by definition, are 3D coordinates).

Regarding claim 4, Ondruska discloses all of the limitations of claim 1. Additionally, Ondruska discloses wherein the camera pose is six dimensional (see at least [0052], [0080], and [0084]; the pose for a sensor, which may be a camera, may be six dimensional). 

Regarding claim 5, Ondruska discloses all of the limitations of claim 1. Additionally, Ondruska discloses wherein the first set of GPS coordinate points are WGS84 (see at least [0035]; this limitation and the other limitations which include translating between coordinate systems are not given patentable weight, because the coordinate systems are all considered equivalents to one another. Conversion between coordinate systems are not considered any differently than a conversion between, for example, milliliters and liters. Examiner notes that WGS 84 is an ECEF coordinate system).

Regarding claim 6, Ondruska discloses all of the limitations of claim 1. Additionally, Ondruska discloses wherein the VSLAM is based on a mono camera image (see at least [0027] and the publication generally; the sensor may be a monocular camera).

Regarding claim 7, Ondruska discloses a method of mapping and localization (see the publication generally), comprising: 
synchronizing a set of timestamps of a set of sensor data including a set of GPS coordinates (see at least [0077]-[0078] and [0094]; the sensor data, including GPS data comprising coordinates may be synchronized via timestamps); 
assigning a closest GPS timestamp corresponding to the set of GPS coordinates to the set of sensor data (see at least [0094]; the GPS data includes a timestamp which may be considered a closest timestamp); 
fusing the set of sensor data based on a Kalman filter to synthesize a set of high-frequency location data (see at least [0079]; a Kalman filter may be used for synthesizing the location data); 
reconstructing a point cloud and a camera pose based on VSLAM (see at least [0091]; point clouds may be created based on the VSLAM process);
rescaling the point cloud and the camera pose (see at least [0079]-[0080] and [0084]; the relative position estimations such as the pose of a camera may be determined based on VSLAM);
transforming the rescaled point cloud and camera pose into an IMU point cloud and an IMU camera pose; 
transforming the IMU point cloud and the IMU camera pose into a NED point cloud and a NED camera pose; 
transforming the NED point cloud and the NED camera pose into a GPS point cloud and a GPS camera pose (these three transforming steps are not given patentable weight, because the transformations are simply conversions from system to system. Such conversions are no different than, for example, converting milliliters to liters); 
constructing a key-frame GPS based on the set of GPS coordinates (see at least [0094]; the position and pose of, for example, a camera associated with a particular time and timestamp may be measured); and
storing the GPS point cloud, the GPS camera pose, the key-frame GPS and the closest GPS timestamp (see at least [0094]; the position and pose of, for example, a camera associated with a particular time and timestamp may be measured and may be stored).

Regarding claim 8, Ondruska discloses all of the limitations of claim 7. Additionally, Ondruska discloses further localizing based on the GPS point cloud, the GPS camera pose, the key-frame GPS and the closest GPS timestamp (see at least [0074] and [0080]-[0081]; see at least [0074] and [0080]; the relative position difference between the real-time position estimates and the global pose are determined via translations and rotations measured between the camera pose and the global pose. The result of the translations and rotations may be considered the second set of coordinate information which is considered equivalent to any other coordinate system. The coordinate information is then sent to the server as a localization request).

Regarding claim 9, Ondruska discloses all of the limitations of claim 7. Additionally, Ondruska discloses wherein the point cloud is three dimensional (This limitation is not considered further limiting, because point clouds, by definition, are 3D coordinates).

Regarding claim 10, Ondruska discloses all of the limitations of claim 7. Additionally, Ondruska discloses wherein the camera pose is six dimensional (see at least [0052], [0080], and [0084]; the pose for a sensor, which may be a camera, may be six dimensional).

Regarding claim 11, Ondruska discloses all of the limitations of claim 7. Additionally, Ondruska discloses wherein the set of GPS coordinates are WGS84 (see at least [0035]; this limitation and the other limitations which include translating between coordinate systems are not given patentable weight, because the coordinate systems are all considered equivalents to one another. Conversion between coordinate systems are not considered any differently than a conversion between, for example, milliliters and liters. Examiner notes that WGS 84 is an ECEF coordinate system.).

Allowable Subject Matter
Claims 12-15, 17, and 19 are allowed. Claims 16 and 18 are allowable over the prior art of record, but cannot be allowed until the requisite rejections, recited above, are remedied. 

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2019/0234746 which relates to SLAM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663